     Case 2:19-cv-02246-GMN-EJY Document 121 Filed 07/27/21 Page 1 of 1




 1                                 UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3                                                  ***
 4     DAVID A. HANO,                                         Case No. 2:19-cv-02246-GMN-EJY
 5                   Plaintiff,
                                                                           ORDER
 6             v.
 7     STATE OF NEVADA, et al.,
 8                   Defendants.
 9

10           Apparently, Plaintiff’s Notice of Good Cause for Failure to Provide Service and Request for
11    Extension (ECF No. 47), filed in January of this year, and which does not show pending, nonetheless
12    was never officially ruled upon by the Court. This Motion is moot. The RN defendant initially
13    identified only as Mary has been served as has the defendant identified as Jaymie. Both are
14    represented by the Attorney General’s Office. The defendant identified as Mathison was terminated
15    on July 8, 2021, when he was not named in Plaintiff’s Second Amended Complaint.
16           Accordingly, Plaintiff’s Notice of Good Cause for Failure to Provide Service and Request
17    for Extension (ECF NO. 47) is DENIED as Moot.
18           Dated this 27th day of July, 2021.
19

20

21
                                                  ELAYNA J. YOUCHAH
22                                                UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27

28
                                                      1
